DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 08/02/2021.
Claims 1 and 3-31 are pending.
Claims 1, 5, 8, 12-20, 24, and 27-30 are amended.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 08/02/2021.

Response to Arguments

Applicant’s arguments, filed 08/02/2021, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 15, 18 , 20, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over “SHIP: Scalable Hierarchical Power Control for Large-Scale Data Centers” 2009 18th International Conference on Parallel Architectures and Compilation Techniques, 12-16 Sept. 2009, Pgs. 91-100 by Wang et al., (hereinafter Wang) in view of “iSwitch: Coordinating and Optimizing Renewable Energy Powered Server Clusters” 2012 39th Annual International Symposium on Computer Architecture (ISCA), 9-13 June 2012, pgs. 512-523 by Li et al., (hereinafter Li), and alternatively or additionally in further view of US Patent Publication No. 2020/0051184 to Barbour (hereinafter Barbour) and in further view of WIPO Patent Publication No. WO2019/116375 to Maimon et al. (hereinafter Maimon. Previously provided as relevant prior art):

               In regards to claim 1, Wang teaches:
 A system comprising:
                a plurality of computing systems, wherein the plurality of computing systems receive behind-the-meter (“BTM”) power from a BTM power source, (A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang)
a first set controller configured to control power consumption among a first set of computing systems of the plurality of computing systems without disabling power to the first set of computing systems (Rack level controller for a first server rack that comprises a plurality of servers (i.e. set of computing systems), controls the servers power consumption of the rack by techniques including dynamic voltage and frequency scaling, which does not disable power to the computing systems. Said first rack controller is interpreted as a first controller, see Pgs. 92-93, Fig 2, Wang) 
a second set controller configured to control power consumption among a second set of computing systems of the plurality of computing systems without disabling power to the second set of computing systems (Rack level controller for a second server rack that comprises a plurality of servers (i.e. second set of computing systems), controls the servers power consumption of the rack by techniques including dynamic voltage and frequency scaling of the computing systems, which does not disable power to the computing systems. Said second rack controller is interpreted as a second controller, see Pgs. 92-93, Fig 2, Wang); and 
a group controller communicatively coupled to the first set controller and the second set controller, wherein the group controller is configured to provide instructions to the first set controller and the second set controller to adjust power consumption based on…power availability at the plurality of computing systems. (A PDU level controller communicates power budgets to rack controllers so as to control power consumption, in view of the poser capacity (i.e. availability) of the 
                

While Wang teaches hierarchical power control of a plurality of computing systems based on available power capacity of power sources that include utility power or on-site (i.e. btm) power, Wang does not explicitly mention the control specifically based on btm power availability.
However, such a consideration of supply consideration is in essence a design choice of the intended power source to be used, for example, Li from the same or similar field of power systems, teaches consideration power consumption control based on on-site (i.e. btm) power availability that provides power to computing systems and specifically uses a hierarchical control mechanism adaptable to Wang (An onsite energy source powers servers, where rack level power control is also controlled based on power budget (availability of source to provide load power demand) of the renewable power (i.e. on-site btm power source), see Pg. 516 Sec. 4.2 Rack level, fig. 7, Li).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of a specified power source such as an on-site power source, as taught by Li.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in an available power source and prevent overloading (see Pg. 516 Sec. 4.2, Li; P71, Barbour).

Alternatively, or additionally, Barbour and Maimon, also teach a further interpretation of controlling power consumption of a plurality of computing systems based on availability of an on-site btm source, in the sense that excess power (availability) of the source is used to increase power A local excess resource is used to provide energy from a local generator, that is equivalent “BTM” power, is used to power a mobile datacenter, and wherein the computing devices of the data center can be instructed to modify their computational effort to increase or decrease power consumption in relation to available power variations, and includes changing mining activity of cryptocurrency or hashrate, voltage changes, or clock rate (i.e frequency) changes of a processor, see P70-71, , Barbour;)  
(Maimon similarly relates to using excess local power for datacenter/crypto mining, and include avoiding paying of transmission fees and surplus energy, including solar energy, see Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of a on-site power source to control power consumption, as taught by Barbour and Maimon.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in the sense of increased or decreased available power from a source (see P71, Barbour), and to utilize on-site power that provides the added benefit of avoiding increased utility distribution tariffs and costs (Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon)

Regarding claim 7, the combination of Wang, Li, Barbour, and Maimon teaches all the limitations of the base claim, and are analyzed as previously discussed with regard to that claim. 
Wang further teaches a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]
Power received from utility generation incurs transmission and distribution tariffs, see Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon), and wherein the BTM power received by a loads from the generation station is not subject to Transmission and/or Distribution charges (On-site local generation does not incur tariffs from transmission and distribution, see Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of charges, as taught by Maimon.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so to utilize on-site power that provides the added benefit of avoiding increased utility distribution tariffs and costs (Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon)


In regards to claim 15, Wang, Li, Barbour, and Maimon disclose the limitations of claim 1 as outlined above
	The combination further discloses:
	Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
	Barbour further teach to cause a set of computing systems to increase power consumption or decrease power consumption (power a mobile datacenter, and wherein the computing devices of the 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of a increasing and decreasing consumption of loads, as taught by Barbour.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in the sense of increased or decreased available power from a source (see P71, Barbour).

Regarding claim 18, the combination of Wang, Li, Barbour, and Maimon teaches all the limitations of the base claim, and are analyzed as previously discussed with regard to that claim. 
Wang further teaches wherein the first set controller controls an operation frequency of each computing system of the first set of computing systems (A first rack controller adjusts frequency of servers in the rack, see Pg92-93, Wang) and wherein the second set controller controls an operation frequency of each computing system of the second set of computing systems ((A t rack controller adjusts frequency of servers in the rack, see Pg92-93, Wang)).


Claim 20 is rejected on the same grounds as claim 1.
Claim 26 is rejected on the same grounds as claim 7.


Regarding claim 28, the combination of Wang, Li, Barbour, and Maimon teaches all the limitations of the base claim, and are analyzed as previously discussed with regard to that claim. 
A first rack controller adjusts frequency of servers in the rack, see Pg92-93, Wang).

Claim 29 is rejected on the same grounds as claim 1.


Claims 3-6 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Li, Barbour, and Mainim, and in further view of Matan et al. US PG Publication 20180366978 (hereinafter Matan).

	
	In regards to claim 3, the combination of Wang, Li, Barbour, and Maimon disclose the limitations of claim 1 as outlined above
	The combination further discloses:
	a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]

	Wang does not specifically mention, although implies, wherein a plurality of [loads] is electrically connected to a generation station at a location behind a Point of Interconnection between a generation station and an electrical grid
	However Matan, from the same or similar field of electrical distribution networks, teaches wherein a plurality of [loads] is electrically connected to a generation station at a location behind a Point of Interconnection between a generation station and an electrical grid (A local energy station, such as renewable energy source, is electrically connected to loads and behind a meter and point of common coupling between local source and electric grid, see Fig. 6, P92, P88, Matan).
 It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating an on-site local energy source behind a point of interconnection to provide power to loads, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide local energy to loads that lead to financial gains for a consumer (see P102, P92, Matan).

In regards to claim 4, Wang, Li, Barbour, and Maimon disclose the limitations of claim 1 as outlined above
	The combination further discloses:
a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]

	Wang does not specifically mention, although implies, wherein a BTM power received by a plurality of [loads] is electrical power produced by a generation station and transmitted to the plurality of [loads] behind the generation station’s Point of Interconnection with an electrical grid
 	However, Matan, from the same or similar field of electrical distribution networks, teaches wherein a BTM power received by a plurality of [loads] is electrical power produced by a generation station and transmitted to the plurality of [loads] behind the generation station’s Point of Interconnection with an electrical grid (A local energy station, such as renewable energy source, is 
 It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating an on-site local energy source behind a point of interconnection to provide power to loads, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide local energy to loads that lead to financial gains for a consumer (see P102, P92, Matan).
	

In regards to claim 5, Wang, Li, Barbour, and Maimon disclose the limitations of claim 1 as outlined above:
The combination further discloses:
a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]

Wang does not specifically mention, although implies, wherein BTM power received by a plurality of [loads] has not passed through one or more utility-scale generation-side meters.
However Matan, from the same or similar field of electrical distribution networks, teaches wherein the plurality of [loads] is electrically connected to a generation station that is subject to metering by one or more utility-scale generation-side meter (power from a utility generation passes through a meter, see Fig. 6), wherein BTM power received by a plurality of [loads] has not passed through one or more utility-scale generation-side meters (A local energy station, such as renewable 
 It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating an on-site local energy source behind a point of interconnection to provide power to loads, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide local energy to loads that lead to financial gains for a consumer (see P102, P92, Matan) or to attain power at a cost from utility that provides power to reliably satisfy sufficient demand under most circumstances (see P7, Matan).


In regards to claim 6, Wang, Li, Barbour, and Maimon disclose the limitations of claim 1 as outlined above:
While the combination further discloses:

a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang].

Wang does not specifically mention wherein power received by a plurality of [loads] is received from a generation station that is subject to metering by one or more utility-scale generation-side meters, and wherein BTM power received by the plurality of [loads] is not metered by the one or more utility-scale generation-side meters.
	However Matan, from the same or similar field of electrical distribution networks, teaches wherein power received by a plurality of [loads] is received from a generation station that is subject to metering by one or more utility-scale generation-side meters (power from a utility generation provided to loads is metered, see Fig. 6), and wherein BTM power received by the plurality of [loads] is not metered by the one or more utility-scale generation-side meters (A local energy station, such as renewable energy source, is electrically connected to loads and behind a meter thus the not metered, see Fig. 6, P92, P88, Matan. Not that Maimon also teaches local power not being metered since tariffs do not apply from a utility).
 It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating an on-site local energy source behind a point of interconnection to provide power to loads, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide local energy to loads that lead to financial gains for a consumer (see P102, P92, Matan) or to attain power at a cost from utility that provides power to reliably satisfy sufficient demand under most circumstances (see P7, Matan).

	
Claim 22 is rejected on the same grounds as claim 3.
Claim 23 is rejected on the same grounds as claim 4.
Claim 24 is rejected on the same grounds as claim 5.
Claim 25 is rejected on the same grounds as claim 6.


Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li, in view of Barbour, in view of Maimon, and further in view of US Patent Publication No. 2020/0040272 to Cavness et al., (hereinafter Cavness. Also previously cited as relevant prior art in previous office action)  

In regards to claim 21, the combination of Wang, Li, Barbour, and Maimon disclose the limitations of claim 20 as outlined above:
Barbour further teaches on-site (btm) power source providing power to computing systems, and teaches that said power source’s can generate electrical power to sell (i.e. supply) to an electric grid (see P28, Barbour).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating supplying power to an electric grid, as taught by Barbour and Maimon.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an increased revenue and to provide ancillary services to a grid operator (see P28, Barbour; Pg. 2 last para, Pg. 1 last para, Pg. 4, Pg 6, Maimon).

Wang does not explicitly mention a BTM power source that comprises a generation station configured to generate utility scale electrical power.
However, Cavness, from the same or similar field of on-site power sources for computing systems, explicitly teaches an on-site power that generates “utility-scale” electrical power (Design choice generators in the range of 2MW to 30MWs, see P14, Cavness)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating generators of a specific scale, as taught by Cavness.  


Claim 31 is rejected on the same grounds as claim 21.


Claims 8-9, 11-14, 16 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li in view of in view of Barbour, in view of Maimon, and further in view of Bartone et al. US PG Publication 20020072868 (hereinafter Bartone):

In regards to claim 8, the combination of Wang, Li, Barbour, and Maimon teaches the limitations of claim 1 as outlined above:
But the combination is not generally concerned with a datacenter control system that is configured to provide a directive to a controller based on a set of monitored conditions
However, Bartone discloses:
a datacenter control system, wherein the datacenter control system is configured to provide a directive to the third controller based on a set of monitored conditions [[Bartone, FIG. 1 & Para. 43]  “The centralized data center 22 collects real-time energy use data via the network 40. The data server software can do real-time statistical analysis and energy use predictions based on the previous customer data, weather reports, and other dynamic factors. Based on real-time pricing and/or other factors, the centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis.” Wherein, it is interpreted that a datacenter control system 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 

In regards to claim 9, the combination of Wang, Li, Barbour, Maimon and Bartone disclose the limitations of claim 8 as outlined above:
The combination further discloses:
Wang further teaches computing system of a plurality of computing systems  [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]

Bartone further teaches wherein the set of monitored conditions includes operating attributes of each [load] of the plurality of [loads] [[Bartone, FIG. 1, Para. 38 & Para. 43] “The centralized data center 22 collects real-time energy use data via the network 40. The facility transceiver unit 36 communicates data over the communications network 24 to the centralized data center 22, as shown by arrow 38. Such information can include power consumption information for individual devices within 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 


In regards to claim 11, the combination of Wang, Li, Barbour, Maimon, and Bartone disclose the limitations of claim 8 as outlined above:
The combination further discloses:
wherein the datacenter control system is a remote master control system located remotely from the plurality of computing systems [[Bartone, FIG. 1 & Para. 35] “The centralized data center 22 does not necessarily have to be in the geographic center of the area of the facilities 26.” Wherein, it is interpreted that the datacenter control system (22) is a remote master control system located remotely from the plurality of loads (28)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the [Bartone, Para. 41] 

In regards to claim 12, the combination of Wang, Li, Barbour, Maimon, and Bartone disclose the limitations of claim 11 as outlined above:
The combination further discloses:
Wang further teaches a plurality of computing systems [A plurality of servers (i.e. “computing systems”) in server racks are configured to receive power from utility power grid and on-site power generators (i.e. “behind the meter” source), see Fig. 1, Pg. 92 Sec. 2.1, Wang]

wherein the directive specifies to ramp power consumption up at the plurality of [loads]; and [[Bartone, FIG. 1 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the directive (i.e. control instruction) from the centralized data center 22 may specify to ramp power consumption up (i.e. activate at least one power consumption device) at the plurality of power consumption devices/loads (28)] 
wherein the third controller is configured to: 
receive the directive; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 
	
Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
	Barbour further teach a controller to ramp power consumption up at a set of computing systems based on a directive (power a mobile datacenter, and wherein the computing devices of the data center can be instructed to modify their computational effort to increase power consumption in relation to available power variations, see P70-71, , Barbour;)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of a increasing and decreasing  consumption of loads, as taught by Barbour.  


In regards to claim 13, the combination of Wang, Li, Barbour, Maimon, and Bartone disclose the limitations of claim 11 as outlined above:
The combination further discloses:
wherein the directive specifies to ramp power consumption down at the plurality of [loads]; and [[Bartone, FIG. 1, Para. 36 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. One or more power consumption device 28 is connected 32 to a device controller 30.” Wherein, it is interpreted that the directive (i.e. control instructions) initiated from the centralized data center specify to ramp power reduction down (i.e. reduce power consumption) at a first set of power consumption devices (28a).]
wherein the third controller is configured to: 
receive the directive; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction) for controlling a plurality of loads.]
direct the first controller to ramp power consumption down at the first set of
[loads] and [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The 
	the second controller to ramp power consumption down at the second set of [loads] based on the directive. [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a second controller (30b) to ramp power consumption down (i.e. limit power consumption) at the second set of power consumption devices (28b) based on a directive (i.e. instructions) from the centralized data center (22)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught [Bartone, Para. 41] 

Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
	Barbour further teach to cause a set of computing systems to ramp down power consumption decrease power consumption (power a mobile datacenter, and wherein the computing devices of the data center can be instructed to modify their computational effort to decrease power consumption in relation to available power variations, and includes changing mining activity of cryptocurrency or hashrate, voltage changes, or clock rate (i.e frequency) changes of a processor, see P70-71, , Barbour;)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Wang and incorporating consideration of a increasing and decreasing consumption of loads, as taught by Barbour.  
One of ordinary skill in the art would have been motivated to do this modification in order to make adjustment to the power consumed by a computing system so as to account for variability in the sense of increased or decreased available power from a source (see P71, Barbour).

In regards to claim 14, the combination of Wang, Li, Barbour, Maimon, and Bartone disclose the limitations of claim 11 as outlined above:
The combination further discloses:

wherein the directive specifies to ramp power consumption down at the first set of [loads]; and [[Bartone, FIG. 1, Para. 36 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. One or more power consumption device 28 is connected 32 to a device controller 30. Wherein, it is interpreted that the directive (i.e. control instructions) initiated from the centralized data center specify to ramp power reduction down (i.e. reduce power consumption) at a first set of power consumption devices (28a)]
wherein the third controller is configured to: 
receive the directive; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction)]
direct the first controller to ramp power consumption down at the first set of
[loads] based on the directive. [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 


In regards to claim 16, the combination of Wang, Li, Barbour, Maimon, and Bartone disclose the limitations of claim 11 as outlined above:
The combination further discloses:
	Wang further teaches wherein a first controller is configured to cause the first set of [loads] to switch to a low power state or a full power state based on instructions from the third controller, and [Changing frequency or voltage lowers a state of computing, see Pgs. 92-93, Wang]
	wherein the second controller is configured to cause the second set of [loads] to switch to a lower power state or a full power state based on instructions from the third controller [Changing frequency or voltage lowers a state of computing, see Pgs. 92-93, Wang]


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li, in view of Barbour, in view of Maimon, and in further in view of Bartone:

	In regards to claim 30, the combination of Wang, Li, Babour, and Maimon discloses the limitations of claim 29 as outlined above: 
	The combination further discloses: 
	receiving the directive from a remote master control system positioned remotely from the secondary controller, [[Bartone, FIG. 1, Para. 35 & Para. 39] “The centralized data center 22 does not necessarily have to be in the geographic center of the area of the facilities 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40.” Wherein, it is interpreted that a directive (i.e. control instruction) is received from a remote master system (22) positioned remotely from the secondary controller (36)] wherein the directive depends on a set of monitored conditions. [[Bartone, FIG. 1 & Para. 43] “The centralized data center 22 collects real-time energy use data via the network 40. The data server software can do real-time statistical analysis and energy use predictions based on the previous customer data, weather reports, and other dynamic factors. Based on real-time pricing and/or other factors, the centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis.” Wherein, it is interpreted that the instructions (i.e. a directive) depends on a set of monitored conditions.]
[Bartone, Para. 41] 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li in view of Barbour, in view of Mainom, in view of Bartone further in view of Hoffmann et al. US PG Publication 20170261949 (hereinafter Hoffmann):

In regards to claim 10, the combination of Wang, Li, Barbour, Maimon, and Bartone disclose the limitations of claim 9 as outlined above: 
	But Wang is not generally concerned with a time constraint associated with completing a computational operation using one or more computing systems of the plurality of computing systems
	However, Hoffmann discloses:
	wherein the set of monitored conditions includes a time constraint associated with completing a computational operation using one or more computing systems of the plurality of computing systems [[Hoffmann, FIG. 1B, Para. 113 & Para. 126-127] “A computing device 120 executes a current application and sends performance data of the consumption and performance for a small set of computational configurations of the computing device 120 when executing the current application. The performance data is received by a server 110.  In step 232 of process 230, a target job latency is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Hoffmann’s principles of monitoring a time constraint associated with completing a computational operation using one or more computing systems into the system, taught by Wang, that uses a controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system that seeks to optimize the computational configuration according to a predefined criteria of minimizing the total energy consumption under the constraint that the application is completed within a predefined time window [Hoffmann, Para. 126] 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li in view of Barbour, in view of Maimon, in view of Bartone further in view of Cromer et al. US PG Publication 20060161765 (hereinafter Cromer):

In regards to claim 17, the combination of Wang, Li, Barbour, and Maimon disclose the limitations of claim 1 as outlined above: 
While the combination further discloses: 
Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
Bartone discloses: 
wherein the first controller controls a…process of each [load] of the first set of [loads] based on instructions from the third controller, and [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that a first controller (30a) controls a process (i.e. state) of each power consumption device of the first set of power consuming devices (28a) based on instructions from the third controller (36)]
wherein the second controller controls a boot up process of each [load] of the second set of [loads] based on instructions from the third controller [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a master controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 
	But Wang is not generally concerned with a controller controlling a boot up process of a computing system
	However, Cromer discloses:
	a controller controlling a boot up process of a computing system [[Cromer, FIG. 1 & Para. 40] “The action that may be performed may include the appropriate server blade 102 pre-booting the operating system of client device 101. By pre-booting the operating system of client device 101 prior to client device 101 actually sending a command to boot its operating system to server blade 102 (which may have been routed to the appropriate server blade 102 via control module 104 as described above), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Cromer’s principles of controlling a boot up process of a computing system into the system, taught Wang, that uses a controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system that reduces a boot time for computing devices in a data center environment; thereby reducing power and costs required for operation of the computing devices [Cromer, Para. 17] 


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li in view of Barbour, in view of Maimon, in view of Bartone in view of Suffling US PG Publication 20130227139 (hereinafter Suffling) further in view of Chung et al. Korean Patent Document KR 20090012523A (hereinafter Chung): 

In regards to claim 19, Wang, Li, Barbour, and Maimon disclose the limitations of claim 1 as outlined above: 
While the combination further discloses: 
Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)
Bartone discloses: 
wherein the first controller controls a [state] of the first set of [loads], and [[Bartone, FIG. 1, Para. 36-37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. One or more power consumption device 28 is connected 32 to a device controller 30. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that the third controller (36) is configured to direct a first controller (30a) to control a state of each power consumption device of the first set of power consumption devices (28a)]
wherein the second controller controls a [state] of the second set of [loads]. [[Bartone, FIG. 1, Para. 37, Para. 39 & Para. 43] “The centralized data center's 22 system will initiate commands that will signal power reductions at the customer site 26 on an automated basis. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary.” Wherein, it is interpreted that a second controller (30b) controls a process (i.e. state) of each computing system of the second set of computing systems (28b) based on instructions from the third controller (36)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to [Bartone, Para. 41] 
But Wang is not concerned with a plurality of computing systems corresponding to a plurality of hash cards
However, Suffling discloses: 
wherein the plurality of computing systems corresponds to a plurality of hash cards, [[Suffling, FIG, 17 & Para. 257] “Any of the agreed-on parameters 1710 may be agreed on by two or more of the provisioning server 1700, the client device 1740 and the server 1780, depending on the particular parameter. For example such parameters may include any hash algorithms to be used for calculating hashes, such as the hash algorithms H, G and F, parameters indicative of the nature of any combination to which a hash algorithm is to be applied, parameters indicative of any additional operations to be performed on calculated hashes to obtain hash-dependent values, and parameters indicative of which portion of any hash or hash-dependent value is to be stored, communicated and/or compared.” Wherein, it is interpreted that a plurality of computing systems (1700, 1740, 1780) corresponds to plurality of hash cards (i.e. hash values stored in the computing systems)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Suffling’s principles of a plurality of computing systems corresponding to a plurality of hash cards into the system, taught by Wang, that uses a controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on [Suffling, Para. 2] 
	But Wang is not generally concerned with a controller controlling a hash function rate of each hash card
	However, Chung discloses:
	a controller controlling a hash function rate of each hash card [[Chung, FIG. 3, FIG. 7, Para. 14 & Para. 42] “If the number of available servers in the server group is changed, the hashing function is changed to break the stickness between the user and the server.FIG. 7 is a block diagram illustrating an operation process of processing a deletion / failure of a server using the dynamic hashing-based load balancer 520 of the present invention. For example, if server 3 is deleted or fails, the hashing values that server 3 handled are transferred to servers 1 and 2. In this example, the hashing values 6 and 7 handled by server 3 are moved to server 1 (arrows 721 and 722), and the hashing values 8 handled by server 3 are transferred to server 2 (arrows 723). In case of server failure.” Wherein, it is interpreted that a controller/processor is configured to control a hash function rate (i.e. hashing values handled by a server) of each server with associated hash values (i.e. hash card)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Chung’s principles of enabling a controller to control hash rate of each hash card into the system, taught by Wang, that uses data authentication principles to allow a master controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a plurality of computing systems that use load balancing and redistribution to solve the problem of degraded caching effects [Chung, Abstract] 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li, in view of Barbour, in view of Maimon, in view of Bartone further in view of Sehgal et al. US PG Publication 20160170469 (hereinafter Sehgal): 

In regards to claim 27, Wang, Li, Barbour, and Maimon disclose the limitations
of claim 20 as outlined above: 
	Wang further teaches a hierarchical power control for controlling power usage of a plurality of computing systems based on availability, and including a group controller and first and second set controllers (see Pgs. 92-93, Fig 2, Fig. 1, Wang)

	Bartone discloses:
	receiving, at the third controller, [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that a third controller (36) may receive a directive (i.e. control instruction) for controlling a plurality of loads from a datacenter control system (22).]
	wherein the third controller receives the directive from a datacenter control system; and [[Bartone, FIG. 1, Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it 
	providing, by the third controller, instructions to ramp up power consumption to either the first controller or the second controller. [[Bartone, FIG. 1. Para. 36-37 & Para. 39] “A further feature of the present invention is the ability to control the power consumption devices 28 remotely, such as from the centralized data center 22, as shown by arrow 40. This control includes the ability to activate or deactivate a power consumption device 28, to limit the amount of power a power consumption device 28 is receiving, or to change the state or reprogram the power consumption device 28 as necessary. The facility transceiver unit 36 serves as a central control and/or forwarding unit to provide a single point within the facility 26. Within the facility 26 are one or more power consumption devices 28.” Wherein, it is interpreted that instructions provided by the third controller (36) may specify, to the first controller (30a), to ramp power consumption up (i.e. activate at least one power consumption device) at the plurality of power consumption devices (28)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bartone’s principles of a datacenter control system that is configured to provide a directive to a third controller based on a set of monitored conditions into the system, taught by Wang, that uses a controller to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a power management system including a centralized data server that allows the system to optimize energy costs through load diversification and a variety of load management services that benefit all portfolio members [Bartone, Para. 41] 
	But Wang is not generally concerned with a directive to ramp up power consumption at half of the plurality of computing systems
	However, Sehgal discloses: 
a directive to ramp up power consumption at half of the plurality of computing systems, [[Sehgal, FIG. 1 & Para. 38] “The group controller 102 identifies source and destination servers based on the sorted list. In some embodiments, one half (i.e., the top half or bottom half) of the sorted list may be identified as source servers and the other half may be identified as destination servers. Destination servers are those in which power consumption is to be increased by the corresponding power consumption change amount.” Wherein, it is interpreted that the group controller provides a directive/instruction to ramp up (i.e. increase) power consumption at half of the computing systems (i.e. the destination servers).] 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Sahgal’s principles of receiving a directive to ramp up power consumption at half of the plurality of computing systems into the system, taught by Wang, that uses a controller, configured to receive instructions from a datacenter control system, to provide instructions to slave controllers based on behind the meter power availability at a plurality of computing systems would result in a plurality of computing devices configured to have flexible power consumption change amounts to balance the servers resources and create more head room to place new workloads on the servers [Sehgal, Abstract] 

Regarding claim 31, the combination of Wang, Li, Barbour, and Maimon teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Liu further teaches wherein a BTM power source includes a generation station configured to generate utility-scale electrical power for supply to an electrical grid (Generators can provide power to a grid in the 100MW range, which is “utility-scale” according to the instant specification, see P28, Liu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by wang and incorporating utility-scale 
One of ordinary skill in the art would have been motivated to do this modification in order to provide be able to provide sufficient power to local server installation and provide ancillary services to a utility scale grid (see 28, P64, Liu). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117